Per Curiam.
Respondent was admitted to practice by this Court in 1985. He maintains an office for the practice of law in the City of Elmira, Chemung County.
By confidential decision dated January 4, 2011, this Court directed respondent’s examination for the purpose of determining whether he is incapacitated from continuing to practice law (see 22 NYCRR 806.10 [a]). He was duly evaluated on January 21, 2011. Petitioner now moves for an order suspending respondent indefinitely upon the ground that he is incapacitated. Respondent has not replied to the motion.
Because we find satisfactory evidence that respondent is incapacitated from continuing to practice law, we grant petitioner’s motion and direct respondent’s indefinite suspension from the practice of law, effective immediately, and until further order of this Court. Any pending disciplinary proceedings against respondent shall be held in abeyance (see 22 NYCRR 806.10 [a]). Any application for reinstatement shall include the submissions and make the showing required by this Court’s rules (see 22 NYCRR 806.12 [b]), including a medical opinion that he possesses the capacity to practice law.
Mercure, J.P., Rose, Malone Jr. and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further Ordered that respondent is suspended from the practice of law indefinitely, effective immediately, and until further order of this Court; and it is further
Ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further
Ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).